Order filed December 5, 2019.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00547-CV
                                 ___________
                   DEK-M NATIONWIDE, LTD, Appellant
                                        V.
     DAVID HILL D/B/A DOH OIL CO. CASSIE MOSELEY & DAVID
     MOSELEY AND COLORADO COUNTY CENTRAL APPRAISAL
                       DISTRICT, Appellee


                  On Appeal from the 2nd 25th District Court
                          Colorado County, Texas
                      Trial Court Cause No. 320451025


                                   ORDER
      No reporter’s record has been filed in this case. The court reporter informed
this court that appellant had not made arrangements for payment for the reporter’s
record. On October 8, 2019, the clerk of this court notified appellant that we
would consider and decide those issues that do not require a reporter’s record
unless appellant, within 15 days of notice, provided this court with proof of
payment for the record. See Tex. R. App. P. 37.3(c). Appellant filed no reply.
       Accordingly, we order appellant to file a brief in this appeal within thirty
days of the date of this order. If appellant fails to comply with this order, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              PER CURIAM



Panel Consists of Chief Justice Frost and Justices Christopher and Bourliot.